THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF.THE SECURITIES MAY NOT BE SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER, CONCURRED IN BY COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED. BAYHILL CAPITAL CORPORATION STOCK PURCHASE WARRANT Issue Date: , 2008 THIS CERTIFIES that , a (the "Holder"), is entitled, upon the terms and subject to the conditions hereinafter set forth, to subscribe for and purchase from BayHill Capital Corporation, a Delaware corporation (the “Company"), () whole shares (the “Shares”) of the Company's common stock (the "Common Stock") at a price (the “Exercise Price”) equal to $2.00 per share. 1.Term of Warrant.At any time prior to the expiration or termination of this Warrant, whether pursuant to Section 8 below or otherwise, this Warrant may be exercised from time to time to purchase up to the number of Shares permitted hereunder.The rights of the Holder under this Warrant shall terminate upon the earliest to occur of the following (such earliest date, the “Expiration Date”): (a) the two-year anniversary of the Issue Date; or(b) thirty (30) days following notice to the Holder from the Company, indicating that the closing bid price of the Common Stock is greater than $4.00 per share for twenty (20) consecutive trading days and the average daily trading volume for such twenty-day period is at least 10,000 shares of Common Stock; or (c) the termination date provided for in Section 8 of this Warrant. 2.Exercise of Warrant. (a)Prior to the Expiration Date, this Warrant may be exercised by the surrender of this Warrant and the Notice of Exercise annexed hereto duly executed at the principal executive office of the Company (or such other office or agency of the Company as it may designate by notice in writing to the Holder at the address of the Holder appearing on the books of the Company), and upon payment of the Exercise Price of the Shares thereby purchased (by cash or by check or bank draft payable to the order of the Company in an amount equal to the Exercise Price of the Shares thereby purchased), whereupon the Holder shall be entitled to receive a certificate for the number of Shares so purchased. If this Warrant is properly exercised prior to the Expiration Date, the Holder shall be deemed to be the record owner of the Shares subject to the exercise as of the close of business on the date this Warrant is surrendered in connection with such exercise and the Exercise Price is paid in full.If this Warrant is exercised for less than all Shares subject to this Warrant, the Company shall deliver a Warrant of like tenor for any remaining shares to the Holder. (b) Certificates for Shares purchased hereunder shall be delivered to the Holder within a reasonable time after the date on which this Warrant shall have been exercised as aforesaid. 3.
